           Case 2:16-cv-01413-JAD-BNW Document 201
                                               200 Filed 08/20/21
                                                         08/16/21 Page 1 of 2
                                                                            3



 1   Casey R. Fronk (Illinois #6296535) admitted pro hac vice
     FronkC@sec.gov
 2   Tracy S. Combs (California #298664) admitted pro hax vice
     CombsT@sec.gov
 3   Securities and Exchange Commission
     Salt Lake Regional Office
 4   351 South West Temple, Suite 6.100
     Salt Lake City, Utah 84101
 5   Telephone: (801) 524-5796
     Facsimile: (801) 524-3558
 6
     Mark R. Sylvester (New York # 4612362) admitted pro hac vice
 7   SylvesterM@sec.gov
     Securities and Exchange Commission
 8   Brookfield Place
     200 Vesey Street
 9   New York, NY 10281
     (212) 366-0159
10
     Attorneys for Plaintiff
11
                                  UNITED STATES DISTRICT COURT
12
                                   FOR THE DISTRICT OF NEVADA
13

14   SECURITIES AND EXCHANGE
     COMMISSION,                                      Case No.: 2:16-cv-01413-JAD-BNW
15
                     Plaintiff,
16
            vs.                                             STATUS REPORT
17
     HEMP, INC. a Colorado Corporation;
18   BRUCE J. PERLOWIN, an individual;
     BARRY K. EPLING, an individual; JED
19
     M. PERLOWIN, an individual; FERRIS
20   HOLDING, INC., a private Nevada
     Corporation; HOBBES EQUITIES INC.,
21   a private Nevada Corporation;
22
     DIVERSIFIED INVESTMENTS LLC, a
     private Nevada Limited Liability
23   Company; and QUANTUM ECONOMIC
     PROTOCOLS LLC, a private Nevada
24   Limited Liability Company.
25
                     Defendants.
26

27

28

                                                  1
          Case 2:16-cv-01413-JAD-BNW Document 201
                                              200 Filed 08/20/21
                                                        08/16/21 Page 2 of 2
                                                                           3



 1          Pursuant to the Court’s June 21, 2021 order (Dkt. No. 199), the Securities and Exchange
 2
     Commission (“Commission”) submits the following status report:
 3
            The Court has entered final consent judgments as to defendants Hemp, Inc., Bruce
 4

 5   Perlowin, Barry Epling, Ferris Holding, Inc., and Hobbes Equities Inc. The Commission is

 6   reviewing the proposed settlements for the remaining three defendants (Jed Perlowin, Diversified
 7
     Investments, LLC, and Quantum Economic Protocols, LLC) with a final decision expected on
 8
     August 19, 2021.
 9
            The Commission will either file dismissal documents or an additional status report on
10

11   August 23, 2021 informing the Court of the status of the Commission’s review of the settlements

12   of the remaining three defendants.
13

14    Dated: August 16, 2021
                                                     /s/ Casey R. Fronk
15
                                                     Casey R. Fronk
16                                                   Tracy S. Combs
                                                     Mark R. Sylvester
17                                                   Attorneys for Plaintiff
18
                                                     Securities and Exchange Commission

19
                                            Order
20
                                  IT IS SO ORDERED
21
                                  DATED: 10:21 am, August 20, 2021
22

23

24                                BRENDA WEKSLER
25
                                  UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                    2
